Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 1 of 11 Page ID #:142



   1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
   2 20062 SW Birch Street, Ste. 200
   3 Newport Beach, CA 92660
     Office: (949) 200-8755
   4 DisabilityRights@manninglawoffice.com
   5
   6 Attorney for Plaintiffs:
     JAMES RUTHERFORD
   7 and PATRICIA FILARDI
   8
   9                        UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11
  12 JAMES RUTHERFORD, an                    Case No. 8:19-cv-01888-JVS-JDE
  13 individual; PATRICIA FILARDI, an        First Amended Complaint For
     individual;                             Damages And Injunctive Relief For:
  14
                    Plaintiff,
  15                                         Judge: Hon. David O. Carter
  16 v.
                                             1. VIOLATIONS OF THE
  17                                            AMERICANS WITH DISABILITIES
  18 PRESIDENT HOTEL                            ACT OF 1990, 42 U.S.C. §12181 et
     INVESTMENT LLC, a California               seq. as amended by the ADA
  19 limited liability company; and DOES        Amendments Act of 2008 (P.L. 110-
  20 1-10, inclusive,                           325).

  21                                         2. VIOLATIONS OF THE UNRUH
                      Defendants.               CIVIL RIGHTS ACT, CALIFORNIA
  22
                                                CIVIL CODE § 51 et seq.
  23
  24                                         Complaint Filed: October 1, 2019

  25
  26
             Plaintiff, JAMES RUTHERFORD (“Rutherford”), an individual, and
  27
       PATRICIA FILARDI (“Filardi”), an individual (collectively “Plaintiffs”), complain
  28
       of Defendants PRESIDENT HOTEL INVESTMENT LLC, a California limited


                                    FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 2 of 11 Page ID #:143



   1 liability company; and Does 1-10 (“Defendants”) and allege as follows:
   2                                         PARTIES
   3         1.    Plaintiff James Rutherford is substantially limited in performing one or
   4 more major life activities caused by spinal stenosis that is aggravated by a herniated
   5 disc, and arthritic conditions in his hands, including but not limited to: walking,
   6 standing, ambulating, sitting; in addition to twisting, turning and grasping objects.
   7 As a result of these disabilities, Mr. Rutherford relies upon mobility devices,
   8 including at times a rollator or wheelchair, to ambulate. Plaintiff Rutherford is also
   9 the holder of a Disabled Person Parking Placard.
  10         2.    Plaintiff Patricia Filardi is the fiancé of Plaintiff Rutherford. Ms. Filardi
  11 is an adult quadriplegic who uses a wheelchair for mobility. She has a specially
  12 equipped van with a ramp that deploys out of the passenger side of her van. She is
  13 substantially limited in performing one or more major life activities, including but
  14 not limited to: walking, standing, sleeping, ambulating, and/or sitting. She requires
  15 the use of a wheelchair at all times for mobility and life functions. At all times
  16 relevant and prior to instituting this action, she suffered from a “qualified disability”
  17 under the ADA. Ms. Filardi has a Disabled Person Parking Placard issued to her on
  18 a permanent basis.
  19         3.    With such disabilities, Plaintiffs qualify as members of a protected
  20 class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
  21 by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
  22 implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
  23 Plaintiff Rutherford’s visits to Defendant’s facility and prior to instituting this
  24 action, Plaintiffs suffered from a “qualified disability” under the ADA, including
  25 those set forth in this paragraph.
  26         4.    Plaintiff Rutherford often travels with his fiancé, Plaintiff Filardi, and
  27 further seeks relief based on his association with Plaintiff Filardi. Plaintiff
  28 Rutherford is protected under the ADA because he has a qualified disability, but is

                                                  1
                                     FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 3 of 11 Page ID #:144



   1 also protected under the ADA, pursuant to pursuant to 42 U.S.C. § 12182(b)(1)(E)
   2 and 28 C.F.R. § 36.205, from acts or omissions that discriminate against him
   3 because of his known “association with” an individual who has a disability.
   4         5.     Plaintiffs are informed and believe and thereon alleges that Defendant
   5 PRESIDENT HOTEL INVESTMENT LLC, a California limited liability company,
   6 owned the property located at 2700 Hotel Terrace, Santa Ana, California 92705
   7 (“Property”) on or around December 1, 2018 and March 14, 2019.
   8         6.     Plaintiffs are informed and believe and thereon alleges that Defendant
   9 PRESIDENT HOTEL INVESTMENT LLC, a California limited liability company,
  10 owns the Property currently.
  11         7.     Plaintiffs do not know the true name of Defendants, their business
  12 capacity, their ownership connection to the subject property serving Best Western
  13 Inn (“Hotel”), or their relative responsibilities in causing the access violations herein
  14 complained of. Plaintiffs are informed and believe that each of the Defendants
  15 herein, including Does 1 through 10, inclusive, are responsible in some capacity for
  16 the events herein alleged, or is a necessary party for obtaining appropriate relief.
  17 Plaintiffs will seek leave to amend when the true names, capacities, connections,
  18 and responsibilities of the Defendants and Does 1 through 10, inclusive, are
  19 ascertained.
  20                            JURISDICTION AND VENUE
  21         8.     This Court has subject matter jurisdiction over this action
  22 pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
  23 ADA.
  24         9.     This court has supplemental jurisdiction over Plaintiffs’ non-federal
  25 claims pursuant to 28 U.S.C. § 1367, because Plaintiffs’ Unruh Civil Rights Act,
  26 California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiffs’
  27 federal ADA claims in that they have the same nucleus of operative facts and
  28 arising out of the same transactions, they form part of the same case or controversy

                                                 2
                                     FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 4 of 11 Page ID #:145



   1 under Article III of the United States Constitution.
   2         10.   Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
   3 real property which is the subject of this action is located in this district and because
   4 Plaintiffs’ causes of action arose in this district.
   5                              FACTUAL ALLEGATIONS
   6         11.   Plaintiff Rutherford went to the Hotel on or about December 1, 2018,
   7 for the purposes of booking a room for him and his fiancé, Plaintiff Filardi, and to
   8 ensure that the Defendant’s hotel will accommodate him and Ms. Filardi. Plaintiffs
   9 intended to stay at Defendant’s hotel to celebrate the holidays with friends who
  10 lived nearby. The Hotel’s location in Santa Ana is also conveniently located for
  11 Plaintiffs because their attorney’s office is nearby in Newport Beach, which Plaintiff
  12 Rutherford frequently visits.
  13         12.   Plaintiff Rutherford also visited the Hotel to assess whether it is
  14 accessible to other persons with disabilities within the meaning federal and state
  15 law.
  16         13.   The Hotel is a facility open to the public, a place of public
  17 accommodation, and a business establishment.
  18         14.   Parking spaces are one of the facilities, privileges and advantages
  19 reserved by Defendants to persons at the property serving the Hotel.
  20         15.   Although parking spaces were one of the facilities reserved for patrons,
  21 there were no designated parking spaces available for persons with disabilities that
  22 complied with the Americans with Disability Act Accessibility Guidelines
  23 (“ADAAG”).
  24         16.   At that time, instead of having architectural barrier free facilities for
  25 patrons with disabilities, Defendants have: there is no ADASAD compliant
  26 accessible or van accessible parking signage in violation of Section 502.6; the curb
  27 ramps providing access project into the parking space access aisles in violation of
  28 Section 406.5 (curb ramps and the flared sides of curb ramps shall be located so that

                                                   3
                                      FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 5 of 11 Page ID #:146



   1 they do not project into vehicular traffic lanes, parking spaces, or parking access
   2 aisles); the slope of the curb ramp flares at the curb ramp connecting the accessible
   3 parking spaces to the accessible route exceed 20% in violation of Section 406.3
   4 which requires that the slope does not exceed 10%; the accessible parking curb
   5 ramps incline at 14% but Section 405.2 requires a maximum slope of 8.3%; parking
   6 spaces and access aisles serving them shall comply with 302 (access aisles shall be
   7 at the same level as the parking spaces they serve, and changes in level are not
   8 permitted); and, there is no accessible route connecting the accessible parking to
   9 elements within the facility as required by Section 206.2.2 which requires that at
  10 least one accessible route shall connect accessible buildings, accessible facilities,
  11 accessible elements, and accessible spaces that are on the same site.
  12         17.   Plaintiff Rutherford used his rollator, a mobility device, when he
  13 visited the Hotel and personally encountered the mobility barriers to access in the
  14 Hotel’s parking lot in December 2018.
  15         18.   Because of the barriers to access that would not accommodate him or
  16 his fiancé’s mobility disabilities, Plaintiff Rutherford did not book a room at
  17 Defendant’s Hotel. Plaintiff Rutherford informed Plaintiff Filardi that Defendant’s
  18 Hotel had barriers to access and Ms. Filardi became aware of them.
  19         19.   Plaintiff Rutherford returned to the Hotel on March 14, 2019, to assess
  20 whether its features were still inaccessible for him and his fiancé, Ms. Filardi.
  21 During this visit, Plaintiff encountered the same barriers to access as he encountered
  22 on December 1, 2018. Plaintiff Filardi too learned that, as of March 14, 2019, the
  23 Hotel still had the same barriers to access in the parking lot and pathways.
  24         20.   Subject to the reservation of rights to assert further violations of law
  25 after a site inspection found infra, Plaintiffs assert there are additional ADA
  26 violations which affect them personally.
  27         21.   Plaintiffs are informed and believe and thereon allege that Defendants
  28 had no policy or plan in place to make sure that there was compliant accessible

                                                 4
                                     FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 6 of 11 Page ID #:147



   1 parking reserved for persons with disabilities prior to December 1, 2018 and March
   2 14, 2019.
   3         22.    Plaintiffs are informed and believe and thereon allege Defendants have
   4 no policy or plan in place to make sure that the designated disabled parking for
   5 persons with disabilities comport with the ADAAG.
   6         23.    Plaintiff Rutherford personally encountered these barriers. The
   7 presence of these barriers related to Plaintiff Rutherford’s disability denies Plaintiff
   8 his right to enjoy accessible conditions at public place of accommodation and
   9 invades legally cognizable interests created under the ADA.
  10         24.    Due to the investigation by Plaintiff Rutherford, Plaintiff Filardi
  11 learned of the barriers to access that existed at the Hotel December 1, 2019, and
  12 March 14, 2019, and had actual knowledge of said physical barriers to access.
  13         25.    In addition to the denial of his own access to the Hotel, Plaintiff
  14 Rutherford has also been denied the same, services, facilities, privileges,
  15 advantages, and accommodations to Plaintiff Filardi because of his known
  16 association with his fiancé who he wished to travel with. The incident caused both
  17 Plaintiffs to feel upset, fearful, frustrated, and humiliated.
  18         26.    The conditions identified related to Plaintiffs’ legally recognized
  19 disabilities in that Plaintiffs are substantially limited in the major life activities of
  20 walking, standing, ambulating, sitting, in addition to twisting, turning and grasping
  21 objects, Plaintiffs are holders of a disabled parking placards, and because the
  22 enumerated conditions relate to the use of the accessible parking and relate to the
  23 slope and condition of the accessible parking and accessible path to the accessible
  24 entrance.
  25         27.    As individuals with mobility disabilities who rely upon wheelchairs or
  26 other mobility devices, Plaintiffs have a keen interest in whether public
  27 accommodations have architectural barriers that impede full accessibility to those
  28 accommodations by individuals with mobility impairments.

                                                   5
                                      FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 7 of 11 Page ID #:148



   1         28.     Plaintiffs are being deterred from patronizing the Hotel and its
   2 accommodations on particular occasions, but intend to return to the Hotel for the
   3 dual purpose of availing themselves of the goods and services offered to the public
   4 and to ensure that the Hotel ceases evading its responsibilities under federal and
   5 state law.
   6         29.     Upon being informed that the public place of accommodation has
   7 become fully and equally accessible, Plaintiff Rutherford will return within 45 days
   8 as a “tester” for the purpose of confirming accessibility. Civil Rights Educ. and
   9 Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir.
  10 2017).
  11         30.     As a result of their difficulties experienced because of the inaccessible
  12 condition of the facilities of the Hotel, Plaintiffs were denied full and equal access.
  13         31.     The Defendants have failed to maintain in working and useable
  14 conditions those features required to provide ready access to persons with
  15 disabilities.
  16         32.     The violations identified above are easily removed without much
  17 difficulty or expense. They are the types of barriers identified by the Department of
  18 Justice as presumably readily achievable to remove and, in fact, these barriers are
  19 readily achievable to remove. Moreover, there are numerous alternative
  20 accommodations that could be made to provide a greater level of access if complete
  21 removal were not achievable.
  22         33.     Given the obvious and blatant violation alleged hereinabove, Plaintiffs
  23 allege, on information and belief, that there are other violations and barriers in the
  24 site that relate to their disabilities. Plaintiffs will amend the First Amended
  25 Complaint, to provide proper notice regarding the scope of this lawsuit, once they
  26 conduct a site inspection. However, the Defendants are on notice that Plaintiffs seek
  27 to have all barriers related to their disability remedied. See Doran v. 7-11, 524 F.3d
  28 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the

                                                   6
                                      FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 8 of 11 Page ID #:149



   1 plaintiff can sue to have all barriers that relate to his disability removed regardless of
   2 whether he personally encountered them).
   3         34.   Without injunctive relief, Plaintiffs will continue to be unable to fully
   4 access Defendants’ facilities in violation of Plaintiffs’ rights under the ADA.
   5                              FIRST CAUSE OF ACTION
   6 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
   7     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
   8                                      (P.L. 110-325)
   9         35.   Plaintiffs re-allege and incorporate by reference all paragraphs alleged
  10 above and each and every other paragraph in this First Amended Complaint
  11 necessary or helpful to state this cause of action as though fully set forth herein.
  12         36.   Under the ADA, it is an act of discrimination to fail to ensure that the
  13 privileges, advantages, accommodations, facilities, goods, and services of any place
  14 of public accommodation are offered on a full and equal basis by anyone who owns,
  15 leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
  16 Discrimination is defined, inter alia, as follows:
  17               a.     A failure to make reasonable modifications in policies, practices,
  18                      or procedures, when such modifications are necessary to afford
  19                      goods, services, facilities, privileges, advantages, or
  20                      accommodations to individuals with disabilities, unless the
  21                      accommodation would work a fundamental alteration of those
  22                      services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  23               b.     A failure to remove architectural barriers where such removal is
  24                      readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  25                      defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
  26                      Appendix "D".
  27               c.     A failure to make alterations in such a manner that, to the
  28                      maximum extent feasible, the altered portions of the facility are

                                                  7
                                     FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 9 of 11 Page ID #:150



   1                      readily accessible to and usable by individuals with disabilities,
   2                      including individuals who use wheelchairs, or to ensure that, to
   3                      the maximum extent feasible, the path of travel to the altered
   4                      area and the bathrooms, telephones, and drinking fountains
   5                      serving the area, are readily accessible to and usable by
   6                      individuals with disabilities. 42 U.S.C. § 12183(a)(2).
   7         37.   Any business that provides parking spaces must provide accessible
   8 parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
   9 shall be at the same level as the parking spaces they serve. Changes in level are not
  10 permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
  11 all directions to provide a surface for wheelchair transfer to and from vehicles."
  12 2010 Standards § 502.4 Advisory. Here the failure to provide a level access aisle in
  13 the designated disabled parking space is a violation of the law and excess slope
  14 angle in the access pathway is a violation of the law.
  15         38.   A public accommodation must maintain in operable working condition
  16 those features of its facilities and equipment that are required to be readily
  17 accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  18         39.   Here, the failure to ensure that accessible facilities were available and
  19 ready to be used by Plaintiffs is a violation of law.
  20         40.   Discrimination includes denying the full and equal enjoyment of the
  21 goods, services, facilities, privileges, advantages, or accommodations available at a
  22 place of public accommodation to an individual with a disability or to any other
  23 individual because of that individual's known association with an individual with a
  24 disability. 42 U.S.C. §§ 12182(a) and 12182(b)(1)(E); 28 C.F.R. §§ 36.202 and
  25 36.205.
  26         41.   Defendant’s failure to provide accessible services, facilities, privileges,
  27 advantages, and accommodations that denied Plaintiff Filardi access – of which she
  28 had actual knowledge – also resulted in the denial of the same services, facilities,

                                                 8
                                     FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 10 of 11 Page ID #:151



    1 privileges, advantages, and accommodations to Plaintiff Rutherford because of his
    2 known association with his fiancé, Ms. Filardi.
    3         42.     Given its location and options, Plaintiffs will continue to desire to
    4 patronize the Hotel but they have been and will continue to be discriminated against
    5 due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
    6 the barriers.
    7                              SECOND CAUSE OF ACTION
    8      VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
    9         43.     Plaintiffs re-allege and incorporate by reference all paragraphs alleged
   10 above and each and every other paragraph in this First Amended Complaint
   11 necessary or helpful to state this cause of action as though fully set forth herein.
   12         44.     California Civil Code § 51 et seq. guarantees equal access for people
   13 with disabilities to the accommodations, advantages, facilities, privileges, and
   14 services of all business establishments of any kind whatsoever. Defendants are
   15 systematically violating the UCRA, Civil Code § 51 et seq.
   16         45.     Because Defendants violate Plaintiffs’ rights under the ADA,
   17 Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
   18 52(a).) These violations are ongoing.
   19         46.     Plaintiffs are informed and believe and thereon allege that Defendants’
   20 actions constitute discrimination against Plaintiff on the basis of a disability, in
   21 violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
   22 previously put on actual or constructive notice that the Hotel is inaccessible to
   23 Plaintiffs. Despite this knowledge, Defendants maintain its premises in an
   24 inaccessible form, and Defendants have failed to take actions to correct these
   25 barriers.
   26                                          PRAYER
   27 WHEREFORE, Plaintiffs pray that this court award damages provide relief as
   28 follows:

                                                    9
                                       FIRST AMENDED COMPLAINT
Case 8:19-cv-01888-JVS-JDE Document 16 Filed 11/18/19 Page 11 of 11 Page ID #:152



    1        1.     A preliminary and permanent injunction enjoining Defendants from
    2 further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
    3 Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
    4 respect to its operation of the Business and Property; Note: Plaintiffs are not
    5 invoking section 55, et seq, of the California Civil Code and is not seeking
    6 injunctive relief under the Disabled Persons Act (Cal. C.C. §54) at all.
    7        2.     An award of actual damages and statutory damages of not less than
    8 $4,000 per violation pursuant to § 52(a) of the California Civil Code;
    9        3.     An additional award of $4,000.00 as deterrence damages for each
   10 violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
   11 LEXIS 150740 (USDC Cal, E.D. 2016);
   12        4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
   13 pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
   14
   15                            DEMAND FOR JURY TRIAL
   16        Plaintiffs hereby respectfully request a trial by jury on all appropriate issues
   17 raised in this First Amended Complaint.
   18
   19
        Dated: November 18, 2019              MANNING LAW, APC
   20
   21
                                        By: /s/ Joseph R. Manning Jr., Esq.
   22                                      Joseph R. Manning Jr., Esq.
   23                                      Attorney for Plaintiff

   24
   25
   26
   27
   28

                                                  10
                                     FIRST AMENDED COMPLAINT
